MET-PRO CORPORATION Moderator:Kevin Bittle 08-21-08/10:00 am CT Confirmation # 60011585 Page 1 MET-PRO CORPORATION Moderator: Kevin Bittle August 21, 2008 10:00 am CT Operator: Good morning. My name is (Tabitha) and I will be your conference operator today. At this time, I would like to welcome everyone to the Met-Pro Second Quarter Results conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question and answer session. If you would like to ask a question during this time, simply press star then the number 1 on your telephone keypad. If you have already done so, please press the pound sign now. Then press star-1 again to ensure your question is registered. If you would like to withdraw your question, press the pound key. Thank you. I will now turn the call over to Kevin Bittle, Manager of Creative Services. Please go ahead. MET-PRO CORPORATION Moderator:Kevin
